Citation Nr: 1024176	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for melanoma, claimed 
as due to exposure to Malathion.

2.  Entitlement to service connection for short-term memory 
loss, claimed as due to exposure to Malathion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to April 
1978, and from January 1981 to July 1995. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

With respect to the Veteran's claims for melanoma and short-
term memory loss, he contends that the etiology of these 
disorders is due to Malathion (an insecticide) exposure in 
service. The Veteran indicated in a November 2006 statement 
that he was a member of the 377 Security Police Squadron, 
assigned as a dog handler (K-9), while serving in Vietnam.  

In considering whether the Veteran served in this capacity 
during service, the Board notes that the Veteran's DD 214, 
covering the time period when he was stationed in Vietnam, 
lists his primary specialty as vehicle operator dispatcher.  
Although the Veteran's personnel records were requested in 
June 2006, a search revealed that standard source documents 
were not available. The Board has reviewed an Airman 
Performance Report, from the period between May 1971 and June 
1972, which listed the Veteran's current duty as vehicle 
operator but indicated that he had been retrained from the 
Security Police career field into the Vehicle Operations 
field. Further, the Veteran submitted a print-out from the 
Vietnam Dog Handlers Association listing him and the dog he 
handled while stationed in Vietnam. He additionally submitted 
a copy of the Air Force Special Security Instruction Manual 
for Sentry Dog Patrol. 

Moreover, throughout the record, the Board notes that the 
Veteran has consistently alleged that he served as a dog 
handler in Vietnam, including when he filed a service 
connection claim for posttraumatic stress disorder (PTSD). As 
his story has remained consistent and his personnel records 
are not available for review, and in giving the Veteran the 
benefit of the doubt, the Board finds that he served as a dog 
handler in Vietnam. 

According to the Veteran, he used to dip the sentry dogs he 
was handling in Malathion to kill off whatever infestation 
they had. He additionally appears to contend, in his July 
2008 substantive appeal, that he could have been exposed to 
Malathion while in Vietnam, because it was sprayed over large 
portions of Southeast Asia. The Veteran maintains that 
because of his exposure to Malathion he now suffers from 
melanoma and short-term memory loss. 

Current treatment records verify that the Veteran underwent 
surgery in August 2003 to treat a malignant spindle cell 
neoplasm on his right distal forearm. Additionally, VA 
treatment records reveal reports of memory loss by the 
Veteran. Additional statements from friends and family 
credibly attest to his memory difficulties. 

Given the Veteran's credible contentions regarding his use of 
Malathion, the Board finds the claim must be remanded  so 
that the Veteran has been afforded VA examinations to 
determine the nature and etiology of his melanoma or memory 
loss, the Board finds that VA clinical examinations and 
opinions are warranted. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his melanoma. The examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that his melanoma is 
causally related to service, to include 
Malathion exposure.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed. All necessary tests 
should be performed. 

2. Following the above action, the 
Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his short-term memory loss. The examiner 
is asked to provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
his short-term memory loss is causally 
related to service, to include Malathion 
exposure.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed. All necessary tests 
should be performed. 

3.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


